United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 5, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-20751
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DAVID LEON LYLE,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-616-1
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     David Leon Lyle was convicted by a jury of four bank

robberies; using, carrying, brandishing, and discharging a

firearm during and in relation to a crime of violence; and using,

carrying, and brandishing a firearm during and in relation to

crimes of violence.   The district court sentenced Lyle to a total

of 1,141 months’ imprisonment and five years’ supervised release.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-20751
                                -2-

     Counsel’s motion to withdraw and to allow Lyle to file a

reply brief pro se as well as Lyle’s motion for the appointment

of substitute counsel are DENIED.

     Lyle challenges the district court’s denial of his motion to

suppress evidence seized during a search of Lyle’s apartment,

evidence of Lyle’s confessions, and evidence of a pre-trial

identification.   He also challenges the denial of a continuance.

     Lyle admitted that he signed a consent form authorizing a

search of his apartment.   The district court’s finding that there

was no evidence that Lyle was coerced to consent to the search of

his apartment is supported by the record evidence, including

Lyle’s testimony, and is not clearly erroneous.   See United

States v. Solis, 299 F.3d 420, 435-36 (5th Cir. 2002).

     We review for plain error Lyle’s contentions, which are

raised for the first time on appeal, that he consented to the

search of his apartment to avoid embarrassment and that police

exceeded the scope of the consent.   See United States v.

Maldonado, 42 F.3d 906, 907 (5th Cir. 1995).   Lyle does not

identify evidence to support his claim that embarrassment caused

by the presence of news reporters resulted in his coerced consent

to a search of his apartment.   Lyle does not explain how the

officers exceeded the scope of the consent that he provided.

Lyle does not dispute that he consented to a search to locate the

firearm that was used in the bank robbery and that he provided
                              No. 03-20751
                                   -3-

keys to his apartment and to his safe.       Lyle has not shown plain

error.    See id. at 912.

     Lyle asserts that his confessions should have been

suppressed because he was not advised of his rights to counsel

and to remain silent.    Lyle insists that he did not sign a

waiver-of-rights form.      He argues that the FBI Agents told him to

help himself by answering questions and continued questioning him

after he requested counsel.

     The district court’s findings that Lyle was advised of his

rights to remain silent and to an attorney, that Lyle signed the

waiver-of-rights form, and that Lyle did not request a lawyer are

supported by the record evidence and are not clearly erroneous;

the district court’s decision to credit Agent Sharp’s testimony

over Lyle’s is not clearly erroneous.        See Solis, 299 F.3d at

435-36.    To the extent that Lyle is challenging the voluntariness

of his confessions, he has not shown that his confessions were

obtained by coercion or subtle persuasion.        See United States v.

Scurlock, 52 F.3d 531, 536 (5th Cir. 1995).

     Lyle has not shown that evidence of the one-man show-up

identification affected any in-court identification.        See United

States v. Craft, 691 F.2d 205, 205 (5th Cir. 1982).       Moreover,

because the evidence of Lyle’s guilt of the Bank One robbery was

overwhelming, the admission of evidence of the show-up was

harmless.    See United States v. Watkins, 741 F.2d 692, 695 (5th

Cir. 1984).
                          No. 03-20751
                               -4-

     Lyle has not shown that the lack of testimony from a

handwriting expert and a bank employee caused material prejudice;

thus, he has not shown that the district court abused discretion

by denying his request for a continuance.     See United States v.

Olaniyi-Oke, 199 F.3d 767, 771 (5th Cir. 1999).    Accordingly, the

judgment of the district court is AFFIRMED.

     AFFIRMED; MOTIONS DENIED.